Plaintiff sues for separation on the ground of cruelty and to set aside separation agreements on the ground of fraud and duress, and for damages for fraud in inducing her to execute a deed. No claim is made as to improper joinder of causes of action. Plaintiff secured an order permitting the examination of the individual defendant on eight separate items specified in the notice of motion. Defendant husband alone appeals from the order, but on the argument he stated he objected to the examination only as to items 3 and 4. The order is modified by striking out the words “ prior to and ” in item numbered 3, and further modified so item numbered 4 shall read as follows: " The representations made by defendant to plaintiff at the time he requested plaintiff to execute the various separation agreements referred to in paragraph 6th of the complaint and also those mentioned in the answer; and the statements and representations made *595by defendant to plaintiff at the time the separation agreements were executed.” As so modified the order is affirmed, without costs. It is not, nor has it been, the policy of this court to permit unlimited examinations before trial of parties in matrimonial actions. We have repeatedly stated that such an examination should not be permitted. The examination may proceed on five days’ notice. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.